IN THE COURT OF APPEALS OF IOWA

                                     No. 21-0449
                              Filed November 23, 2021


IN RE THE MARRIAGE OF BRIAN L. FREIBERG
AND AMANDA J. FREIBERG

Upon the Petition of
BRIAN L. FREIBERG,
      Petitioner-Appellant,

And Concerning
AMANDA J. FREIBERG,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Marshall County, Christopher C.

Polking, Judge.



      Brian Freiberg appeals the district court’s order on remand following a

modification proceeding. AFFIRMED.



      Eric Borseth of Borseth Law Office, Altoona, for appellant.

      C. Aron Vaughn of Kaplan & Frese, LLP, Marshalltown, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and May, JJ.
                                           2


VAITHESWARAN, Presiding Judge.

       This is the third appeal involving a dissolution of marriage decree. See In

re Marriage of Freiberg, No. 19-0092, 2020 WL 109589 (Iowa Ct. App. Jan. 9,

2020); In re Marriage of Freiberg, No. 16-1135, 2016 WL 7394886 (Iowa Ct. App.

Dec. 21, 2016).     Brian Freiberg contends “[t]he nexus of this appeal is the

interpretation of the Court of Appeal’s ruling reversing in part and remanding on

the issue of visitation and child support.”

       In our 2020 opinion, we addressed visitation as follows:

              In response to questioning by the court during oral arguments,
       Amanda’s attorney conceded Brian’s proposed visitation schedule
       was agreeable to Amanda. Based on that concession, we reverse
       the visitation portion of the modification decree and remand for
       substitution of Brian’s proposed visitation schedule set forth in his
       request for relief filed on October 9, 2018, which provides the
       following:
              i. Summer break: Alternating weeks beginning the day school
              excuses for the summer at 9:00 a.m. and ending the day
              school resumes at 9:00 a.m. The parties will exchange the
              children Friday at 9:00 a.m.
                     a. The midweek visits during the summer are vacated.
                     There shall be no midweek visits during the summer
                     break from school.
              ii. School Year:
                     a. Weekends: Alternating weekends beginning Friday
                     at 9:00 a.m. and ending Monday at 9:00 a.m. If there is
                     no school on Monday then visitation will continue until
                     Tuesday at 9:00 a.m.
                     b. Midweek Visit: Every Thursday at 9:00 a.m. and
                     ending Friday at 9:00 a.m.

Freiburg, 2020 WL 109589, at *3–4. We also “reverse[d] and remand[ed] for

substitution of Brian’s requested visitation provision, as set forth in this opinion and

his October 9, 2018 request for relief, and for reconsideration of child support in

light of the change.” Id. at *4.
                                          3


       On remand, Brian asked the district court to interpret our opinion to require

substitution of more than the quoted visitation provision. The court declined the

request, reasoning:

               While the appeals court references Brian’s requested
       visitation provision, that language is qualified by the phrase “as set
       forth in this opinion and his October 9, 2018 request for relief . . . .”
       (emphas[i]s added). That request for relief contains only one
       subparagraph that is entitled “Visitation.” This indicates that the
       language to be substituted is that language which is both set forth in
       the opinion and in Brian’s request for relief. That is bolstered by
       looking at the other location in the opinion where what language to
       be substituted on remand is referred to: “substitution of Brian’s
       proposed visitation schedule set forth in his request for relief filed on
       October 9, 2018, which provides the following: . . . .” (emphasis
       added). Those two areas of the appellate opinion taken together
       signal that the intent of the court was to only substitute that portion
       of the language that was both contained in Brian’s request for relief
       and directly referenced by the appellate court in its opinion.
       Otherwise the use of the word “and” italicized above, and the phrase
       “which provides the following” would both be unnecessary.
               Taking that language from the appeals opinion and comparing
       it to the district court’s opinion, the court finds that paragraphs i.
       Summer Break and ii. School Year were meant to substitute for
       paragraphs 4(a) and 4(b) of the district court order which deal with
       visitation amounts. Paragraphs 4(c) and 4(d) of the district court
       order deal with exchanges and phone contact, not visitation time, and
       would not be replaced.

       Brian now argues, “It seems clear that the Court of Appeals intended that

not only would the specific provision they recited in the opinion be included in the

remand,” but also holiday provisions, spring break provisions, and phone call

provisions contained in his request for relief. If our opinion were interpreted in that

manner, he asserts, his extraordinary visitation credit against his child support

obligation would increase from fifteen to twenty percent. See Iowa Ct. R. 9.9

(revised on other grounds effective September 3, 2021).
                                          4

       The district court correctly interpreted our prior opinion. See In re Marriage

of Lawson, 409 N.W.2d 181, 182 (Iowa 1987) (“The determinative factor is the

intention of the court as gathered from all parts of the judgment.”). As the district

court inferred from the related parts of the opinion, our intent was to substitute

paragraph (b) of Brian’s request for relief, titled “Visitation,” and no other

paragraph. The holiday and spring break provisions appeared in a different

paragraph of Brian’s request for relief, as did the phone call provision. The district

correctly concluded those provisions were not to be substituted on remand.

       Amanda seeks appellate attorney fees. Because she prevailed, we order

Brian to pay $1000 toward her appellate attorney fee obligation. See In re Marriage

of Okland, 699 N.W.2d 260, 270 (Iowa 2005) (considering relative merits of

appeal).

       AFFIRMED.